Citation Nr: 0947325	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-04 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left zygoma.


REPRESENTATION

Veteran represented by:	Matthew W. Nowick, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to March 
1964.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In June 2006, the Veteran had a Travel Board hearing at the 
RO with a Judge from the Board. A transcript of that hearing 
has been associated with the Veteran's claims file.  In a 
July 2009 letter from the Board, the Veteran was notified 
that the Judge who conducted his June 2006 hearing was no 
longer employed by the Board and advised him of the 
opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 
30 days if he wanted another hearing and that if no response 
were received within the prescribed time period, the Board 
would assume that he did not want another hearing.  In July 
and August 2009 letters, the Veteran indicated that he did 
not want another hearing.  

In December 2007, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2009, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC. in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

In the Joint Motion granted by the Court, the parties agreed 
that the December 2004 VA examination is inadequate for 
evaluation purposes because the examiner did not address 
whether there is any bone loss associated with the Veteran's 
left zygoma, and such a determination is necessary to 
determine if a compensable rating is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5296.  At the time of 
that examination, it was noted that the Veteran was 
asymptomatic, required no treatment, used no medication and 
had no functional impairment attributable to his service-
connected disorder.  In light of the above, the Board finds 
that VA has a duty to assist by seeking another medical 
opinion as to the current nature and severity of the 
Veteran's fracture of the left zygoma.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The parties also agreed that the Board did not adequately 
explain how it determined that there was not sufficient bone 
loss of the Veteran's skull to warrant a compensable rating.  
More specifically, they agreed that that the evidence the 
Board relied on for making its determination that a 
compensable rating was not warranted under DC 5296, including 
the December 2004 VA examination, does not address whether 
there is any bone loss associated with the Veteran's left 
zygoma and therefore, the Board must have improperly relied 
on its own medical judgment to interpret the evidence and 
determine that there was not any bone loss.  On remand, the 
Board's findings of facts must be supported by the medical 
evidence of record rather than its own judgment.  See Colvin 
v. Derwinski, 1 Vet.App. 171, 175 (1991).

The parties also agreed that in its December 2007 decision, 
the Board misquoted DC 5296.  On remand, the Board or RO must 
apply the correct measurements under DC 5296 to the 
applicable facts.

The Board also notes that the Veteran has requested that it 
consider whether his condition is properly rated under DC 
5296, or should be rated under a different diagnostic code, 
such as DC 5014 or DC 5016.  This remand will give the RO and 
the Board an opportunity to consider this issue.

In addition, the Board received additional evidence from the 
Veteran in November 2009, pertinent to the issue on appeal.  
The appellant has not waived consideration of this evidence 
by the agency of original jurisdiction (AOJ).  In fact, he 
has specifically requested that any and all new evidence 
received be considered by the RO prior to the readjudication 
of his claim.  See November 2009 statement, Exhibit B.  This 
remand will give the AOJ an opportunity to consider this 
evidence as well as any other evidence received during the 
remand period.

The Board also notes that the appellant has not been provided 
the specific notice required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This remand will give the appellant 
an opportunity to receive such notice.

The parties also agreed that the Veteran is not currently 
service-connected for a teeth and/or jaw condition, and if 
and when he is ever service-connected for a teeth and/or jaw 
condition, then the Board and RO should consider an 
evaluation of those conditions under 38 C.F.R. § 4.150, DC 
9900-9916.

Finally, the parties also agreed that no action should be 
taken with regard to the Veteran's claims for service 
connection for a chronic sinus disorder, sleep apnea, 
headaches and neurological deficits because these claims are 
not currently before the Board and have already been referred 
to the RO for further appropriate action.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided any 
additional notice required under 38 
U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All up-to-date VA and private 
records relating to evaluation or 
treatment of the service-connected 
fracture of the left zygoma should be 
obtained for inclusion in the record.

3.  The Veteran should be afforded a VA 
examination by a medical practitioner 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the Veteran's service-connected 
fracture of the left zygoma. 

The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  The 
examiner should consider all current 
symptomatology associated with the 
disability and any indicated studies, 
including X-rays and range of motion 
studies, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.

The examiner should also specifically 
discuss whether there is any bone loss 
associated with the Veteran's left 
zygoma.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  

A complete rationale should be given 
for all opinions and conclusions 
expressed.  

4.  Then, the RO should readjudicate 
the issue on appeal based on a de novo 
review of the record, including 
consideration of the evidence received 
by the Board in November 2009.  The RO 
should also consider whether the 
Veteran's condition is properly rated 
under DC 5296, or should be rated under 
a different diagnostic code, such as DC 
5014 or DC 5016.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the requisite 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


